Citation Nr: 1627256	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for a bilateral lower extremity disability.  

2.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for a bilateral eye disability.  

3.  Entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The denials of reopening and of a higher rating for hearing loss were confirmed in an August 2011 rating decision prior to certification to the Board.  

The Veteran appeared at a Videoconference hearing in April 2013.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record suggests that there may be additional VA treatment records not obtained by the RO, including but not limited to optometry assessments and a lower extremity magnetic resonance imaging study.  All records held in federal custody are constructively part of the record and thus, it is necessary to attempt to secure outstanding VA treatment records from 2011 to 2015. The Veteran also alleges that his hearing loss disability has grown in severity since he was last examined by VA, and a new examination is required.   
Accordingly, the case is REMANDED for the following action:

1.  Secure any and all outstanding VA treatment records from 2011 to the present, including magnetic resonance imaging studies of the lower extremities and any optometry clinical records from this period should be attached to the claims file.  Should no records be found available after an exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA audiology examination.  The audiologist is asked to describe the current level of severity of service-connected hearing loss disability.  Speech discrimination testing (using Maryland CNC) and pure tone thresholds should be evaluated.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied or not granted fully, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The Veteran is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




